DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 uses the term reflexes whereas claim 1 and others use the term reflections.  Examiner believes this issue was also present in the parent application and it was decided that “reflections” was the appropriate term.  Appropriate correction or explanation is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6–11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger (US 5,947,051), Bhattacharyya (US 2016/0257386 A1), Schmidt (US 6,104,970), Winn (US 3,906,572), and Catapult Offshore Renewable Energy, “Marine Growth Mapping and Monitoring: Feasibility of Sensor Development for Monitoring Marine Growth,” March 2016 (herein “Catapult”).
Regarding claim 1, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests an inspection vehicle for underwater inspection of a ferromagnetic structure (Examiner interprets this as, e.g., a metal cargo ship hull; Geiger, col. 12, ll. 48–67:  teaches an inspection vehicle for inspecting the submerged surface of a ship hull using magnetic wheels; Geiger, col. 9, ll. 54–60, teaches magnetic wheels are useful underwater and out-of-water tasks), the inspection vehicle comprising: a non-magnetic element (Geiger, col. 13, ll. 30–34:  teaches magnetic and non-magnetic parts of a submerged inspection vehicle); at least one of a magnetic wheel and magnetic device operatively arranged to the non-magnetic element (Geiger, col. 2, ll. 59–60; Geiger, col. 3, ll. 60–64; Geiger, col. 5, ll. 25–27; Geiger, col. 5, ll. 40–51; The preceding citations demonstrate the well-known approach of using magnetic wheels in the prior art, the following citation demonstrates the author, Geiger, using magnetic wheels too; Geiger, col. 9, ll. 58–60); a watertight camera for visual inspection attached to the non-magnetic element or other structure of the inspection vehicle (Geiger, col. 15, ll. 56–57:  teaches a camera in an evacuable enclosure, which is an enclosure free from water; Examiner finds that, even where Geiger may only disclose a camera rather than one that is specifically “watertight”, a watertight camera for visual inspection of underwater ship hulls is obvious since water is known to damage the components of conventional cameras not specifically made for underwater use); a coupling side where at least one of the magnetic wheel and the magnetic device is operatively arranged for the inspection vehicle to couple magnetically in an underwater environment through a coating, any marine growth, and corrosion products and allow rolling of the inspection vehicle on the ferromagnetic structure (Geiger, col. 13, ll. 12–13:  teaches sensors for measuring paint and plate thickness; Geiger, col. 31, ll. 19–23:  teaches ultrasonic coating thickness sensors; Geiger also teaches structural integrity and hull damage assessment; Geiger, cols. 31 and 32:  teach both ultrasonic and induction-based sensors for measuring thickness of hull and coating; Bhattacharyya, ¶ 0074:  teaches both ultrasonic and eddy current (inductance) sensors for measuring thickness in a ship hull inspection implementation), in a horizontal to vertical to upside down-orientation while holding the inspection vehicle attached to the ferromagnetic structure, wherein the structure of the at least one of a magnetic wheel and magnetic device is the only structure securing the attachment of the inspection vehicle in position in vertical to upside down-orientation to the ferromagnetic structure (Examiner finds the magnetic wheels taught by Geiger are able to adhere to the metal ship hull, even through intervening coatings and marine growth; see Geiger, col. 4, ll. 53–67; Geiger, col. 19, ll. 53–49:  teaches electromagnetic attraction is beneficial for submersible applications which may be vertical or overhead (i.e. upside down)); a non-coupling side oriented in substance in opposite direction to the coupling side (Examiner interprets this limitation as explaining the wheels of the vehicle-robot are magnetic, but the chassis is non-magnetic; Geiger, col. 13, ll. 30–34:  teaches magnetic and non-magnetic parts of a submerged inspection vehicle); a combination of an inductance-based sensor and an ultrasound-based sensor, wherein exact lift-off, that is the combined coating thickness and marine growth thickness, is measured by using the inductance-based sensor only, wherein the inductance-based sensor is configured to measure the lift-off exactly, irrespective of and unaffected by the type of marine growth or the condition of the coating; and, wherein the type of marine growth is found by measuring coating thickness by the ultrasound-based sensor; wherein the properties of the unknown marine growth affect the ultrasound velocity and reflections, but since the exact thickness of the marine growth can be determined by subtracting the coating thickness from the lift off, said affected properties can be correlated to determine the type of marine growth when the thickness of the marine growth is known (Geiger, cols. 31 and 32:  teach both ultrasonic and induction-based sensors for measuring thickness of hull and coating although perhaps not as explicitly as Bhattacharyya; Bhattacharyya, ¶ 0074:  teaches ultrasonic and eddy current (inductance) sensors are functional equivalents for measuring distances (i.e. thicknesses) in a medium, such as water; Bhattacharyya, ¶ 0065:  teaches lift off is an issue in hull inspection vehicles; Bhattacharyya, ¶ 0151:  teaches using an ultrasonic sensor for measuring distance between a vehicle and an inspection surface; While Bhattacharyya explicitly teaches an ultrasonic sensor for lift-off distance measurements, Examiner finds Bhattacharyya, ¶ 0074 demonstrates the skilled artisan would find inductance sensors are equivalent since the electromagnetism interacts with metallic objects, but does not interact with non-metallic substances such as liquids, making them well-known options for wet conditions; Regarding the recited “type of marine growth,” Examiner finds Catapult instructive for purposes of determining how one skilled in the art would interpret the claimed element.  Catapult’s Section 2.4.1 teaches “While it is not envisaged that most fouling sensors would be able to determine the identity of any given fouling organism, the ability to differentiate between microfouling and macrofouling would be highly advantageous in forming management plans.”  In other words, determining the type of marine growth is really just a function of determining its thickness and then determining that microfouling is thin and macrofouling is thick; As explained above, prior art ultrasound-based sensors are essentially time-of-flight sensors capable of measuring distance or thickness through a substrate; Catapult, Section 2.3.1:  teaches ultrasonic sensors for detecting thickness and corrosion; Catapult, Section 2.3.2:  teaches the ultrasonic sensor can be used “to describe the level and type of biofouling….”  See also Section 3.2 describing sensors to identify the type of biofouling.  Section 4.9.1 teaches, “[ultrasonic sensors] are a proven technology for use on ships hulls…”); a connector end, where a rope or line for lowering and lifting the inspection vehicle, and lines for power and control, are connected, as a bundle or a single line or umbilical, wherein the lowering is controlled by gravity and letting out of the rope or line (Winn, col. 8, ll. 28–29:  teaches lowering a hull cleaning device into position using a cable; Geiger, col. 2, ll. 17–44:  describes the teachings of Winn and generalizes the drawback that the vehicle must be put into position manually; Examiner finds, in view of the teachings of Winn, that the art obviously contemplates moving a device manually by lowering it using a cable or rope; Geiger, col. 34, ll. 1–10:  “The signals from the sensor of this device are digitized by an analog to digital converter located in the electronics enclosure and sent via an attached umbilical with signal transmission wires to a remotely located computer….”; Geiger, col. 13, ll. 52–56:  “In the preferred embodiment, the machine is electro-hydraulic in power supply for the thrusters and impeller, and uses an electrical source from an umbilical for the motorized controller controlled motors and on-board electronics.”; Examiner finds cranes are an obvious cable letting-out system that uses gravity for lowering; Examiner further finds boat cranes are well-established equipment on sea vessels and on shore for such uses as lowering or raising booms, masts, cargo, dive cages, anchors, manned and unmanned nautical vehicles, etc.); at least two axially apart wheels, wherein the axially apart wheels remote from the connector end are larger in at least one of number and weight than wheels near the connector end, providing a center of gravity closer to an end remote from the connector end of the inspection vehicle (Examiner finds the load higher at the lower wheels than the upper wheels when a vehicle is traversing a vertical surface; Schmidt, col. 7, ll. 5–14:  teaches a 3-wheeled inspection vehicle have the larger number of wheels at the back of the device; Examiner finds the larger number of wheels at the back of a vehicle is obvious for load support and because a single front wheel allows for better steering due to lower resistive forces on the wheel that steers); and wherein the inspection vehicle weighs less than 25kg and has no dimension larger than 1m as packed in an operations container, allowing transport, handling, and operation by one single operator (Geiger, col. 2, ll. 17–44:  describes the teachings of Winn and generalizes the drawback that the vehicle must be put into position manually, i.e. small enough in size for human deployment; Examiner finds a metal robot capable of being lowered manually would fit the claimed constraints; Indeed, all of the prior art cited to Applicant involving hull crawlers/robots fit the size requirements enumerated in this claim and would be obvious to the skilled artisan).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make modifications to the disclosed embodiments of Geiger because the features are disclosed in a single publication and because “any of the following elements in any of the shown embodiments may be added to other embodiments or combined together in the spirit of the present invention.” (Geiger, col. 12, ll. 64–67).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the element of Geiger, with those of Bhaaatacharyya, because both references are drawn to the same field of endeavor (hull inspection) and because ultrasonic and inductance sensors for thickness measurement is well known in the art (Bhattacharyya, ¶ 0074).  This rationale applies to all combinations of Geiger and Bhattacharyya used in this Office Action unless otherwise noted.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the element of Geiger and Bhattacharyya, with those of Schmidt, because all three references are drawn to the same field of endeavor (hull or tank inspection and/or cleaning) and because Schmidt specifically teaches a larger number of back wheels (Schmidt, col. 7, ll. 5–14).  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, and Schmidt used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the element of Geiger, Bhattacharyya, and Schmidt, with those of Winn, because all four references are drawn to the same field of endeavor (hull inspection or hull cleaning) and because Geiger specifically incorporates the teachings of Winn in the background section of the document (Geiger, col. 2).  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, Schmidt, and Winn used in this Office Action unless otherwise noted.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the element of Geiger, Bhattacharyya, Schmidt, and Winn, with those of Catapult, because all five references are drawn to the same field of endeavor (hull inspection or hull cleaning) and because Catapult’s Section 4.9.1 explains the teaching regarding “[ultrasonic sensors] are a proven technology for use on ships hulls…”  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests a method for underwater inspection of a ferromagnetic structure using an inspection vehicle according to claim 1, the method comprising: starting recording with the watertight camera; lowering the inspection vehicle down to the ferromagnetic structure and below the surface, while the inspection vehicle hangs in a rope/cable, by letting out the rope/cable, until a desired depth or position has been reached, whereby the inspection vehicle is held and rolled on the ferromagnetic structure in positions from horizontal to vertical to upside down, wherein the structure of the coupling side attaching the inspection vehicle in vertical to upside down-orientation to the ferromagnetic structure consists of magnetic wheels and magnetic devices, and wherein the lowering is controlled by gravity and a letting out of the rope or cable; wherein a combination of an inductance-based sensor and an ultrasound-based sensor is utilized, wherein lift-off is measured with the inductance-based sensor, while the ultrasound-based sensor, when knowing the lift-off as measured by the inductance-based sensor, measures coating thickness, wherein the properties of the unknown marine growth affect the ultrasound velocity and reflections, but since the exact thickness of the marine growth thereby can be determined said affected properties can be correlated to determine the type of marine growth; wherein the inspection vehicle weighs less than 25kg and has no dimension larger than 1m as packed in an operations container, allowing transport, handling, and operation by one single operator; and repeating the steps above at desired positions for inspection (see treatment of claim 1; Geiger, col. 13, ll. 12–13:  teaches sensors for measuring paint and plate thickness; Geiger, col. 31, ll. 19–23:  teaches ultrasonic coating thickness sensors; Geiger also teaches structural integrity and hull damage assessment; Geiger, cols. 31 and 32:  teach both ultrasonic and induction-based sensors for measuring thickness of hull and coating; Bhattacharyya, ¶ 0074:  teaches both ultrasonic and eddy current (inductance) sensors for measuring thickness in a ship hull inspection implementation; Additionally, Winn, col. 8, ll. 28–29:  teaches lowering a hull cleaning device into position using a cable; Geiger, col. 2, ll. 17–44:  describes the teachings of Winn and generalizes the drawback that the vehicle must be put into position manually; Examiner finds that the art obviously contemplates moving a device manually by lowering it using a cable or rope).
Regarding claim 4, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests method according to claim 3, wherein an arrangement of the axially apart wheels remote from the connector end are larger in at least one of number and weight than wheels near the connector end, providing a center of gravity closer to an end remote from the connector end of the inspection vehicle, wherein stability of tracking of the inspection vehicle is facilitated (see treatment of claim 1).
Regarding claim 6, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests the method according to claim 3, wherein:  the ferromagnetic structure being inspected is at least one of a tank wall thickness, a pipe wall thickness, and a vessel hull thickness (Geiger, col. 19, ll. 43–49:  teaches ship hulls and tanks as inspection targets for the magnetic vehicle), and further parameters measured are at least one of corrosion, coating quality and ferromagnetic structure wall or hull thickness (Geiger, col. 19, ll. 43–49:  teaches ship hulls and tanks as inspection targets for the magnetic vehicle; see treatment of claim 1; Geiger, col. 13, ll. 12–13:  teaches sensors for measuring paint and plate thickness; Geiger, col. 31, ll. 19–23:  teaches ultrasonic coating thickness sensors; Geiger also teaches structural integrity and hull damage assessment; Geiger, cols. 31 and 32:  teach both ultrasonic and induction-based sensors for measuring thickness of hull and coating; Bhattacharyya, ¶ 0074:  teaches both ultrasonic and eddy current (inductance) sensors for measuring thickness in a ship hull inspection implementation).
Regarding claim 7, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests the inspection vehicle according to claim 1, wherein a concave shell structure, beam structure, or truss structure encompasses the at least one magnetic wheel (Geiger, Fig. 9:  describes a concave shell structure 119 around a wheel wherein the wheel protrudes on the coupling side of the inspection robot; Examiner also finds this limitation is drawn to a wheel well, which is obvious in most wheeled vehicles; Examiner further finds that the concavity of the vehicle is obvious in view of the convexity of the ship hull).
Claim 8 lists substantially the same elements as claim 1.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 9 lists substantially the same elements as claim 1.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 10 lists substantially the same elements as claim 1.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 11 lists substantially the same elements as claim 1.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger, Bhattacharyya, Schmidt, Winn, Catapult, Gonzalez (US 2015/0153170 A1), and Lovelace (US 2014/0230711 A1).
Regarding claim 2, the combination of Geiger, Bhattacharyya, Schmidt, Winn, Catapult, Gonzalez, and Lovelace teaches or suggests the inspection vehicle according to claim 1, comprising one or more of the features:  wherein the non-magnetic element is at least one of single and double concave (Gonzalez, ¶¶ 0115 and 0119, and Fig. 9B:  teaches a concave ship hull inspection vehicle arrangement); a concave shell structure, beam structure or truss structure having curvature or concavity so that when the inspection vehicle hangs along a vertical ship hull side, the center of gravity is at an elevation below a midpoint between the at least two magnetic wheels at differing elevations (Examiner interprets the structure consistent with Applicant’s Specification, ¶¶ 0023–0029, as published; Examiner finds these alternative, equivalent structures; Geiger, Fig. 9:  describes a concave shell structure 119 around a wheel wherein the wheel protrudes on the coupling side of the inspection robot; Examiner also finds this limitation is drawn to a wheel well, which is obvious in most wheeled vehicles; Examiner further finds that the concavity of the vehicle is obvious in view of the convexity of the ship hull; see Gonzales, Fig. 9B:  describing a concave vehicle that matches the convexity of the hull under inspection); a solenoid-operated release mechanism for placing out sensors or other equipment (Examiner notes the combination of Geiger, Bhattacharyya, Schmidt, and Winn does not appear to teach this feature; However, Lovelace, ¶ 0023:  teaches actuation on a ferrous surface robot using solenoids); a light (Geiger, col. 15, ll. 56–57); a wheel with a drive mechanism (Geiger, col. 19, ll. 9–64:  generally discloses drive wheels in both tread roller configuration and a wheeled configuration; Geiger, col. 20, ln. 52:  teaches a drive wheel); a position or motion sensor and associated software arranged to document position and motions at all times during an inspection run (Geiger, col. 13, ll. 19–21:  teaches an inspection robot that “can accurately document its progress and log all measured areas during a methodical search or measurement operation on a structure.”), and wherein one or more of corrosion, coating quality, and ferromagnetic structure wall or hull thickness are measured with the ultrasound-based sensor (see treatment of claim 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult, with those of Gonzales, because all six references are drawn to the same field of endeavor (hull inspection) and because the concavity of the vehicle is obvious in view of the convexity of the ship hull (see Gonzales, Fig. 9B).  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, Schmidt, Winn, and Gonzalez used in this Office Action unless otherwise noted.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Geiger, Bhattacharyya, Schmidt, Winn, Catapult, and Gonzales, with those of Lovelace, because all seven references are drawn to the same field of endeavor (hull or tank inspection and/or cleaning) and because Lovelace specifically teaches the use of solenoids as an obvious way to perform actuation on robots (Lovelace, ¶ 0023).  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, Schmidt, Winn, Gonzales, and Lovelace used in this Office Action unless otherwise noted.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger, Bhattacharyya, Schmidt, Winn, Catapult, and Reilly (US 2003/0034592 A1).
Regarding claim 5, the combination of Geiger, Bhattacharyya, Schmidt, Winn, and Catapult teaches or suggests the method according to claim 3, comprising adjusting the magnetic coupling force (Reilly, ¶ 0014:  teaches adjustment in magnetic holding force; Examiner notes Lovelace, Abstract (used for another claim rejection) also appears to teach this feature).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Geiger, Bhattacharyya, Schmidt, Winn, Catapult, with those of Reilly, because all six references are drawn to the same field of endeavor (hull inspection or hull cleaning) and because Reilly specifically teaches adjustments in magnetic holding force (¶ 0014).  In addition, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Geiger, Bhattacharyya, Winn, and Reilly used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt (US 6,104,970) teaches a manhole inspection device lowered by a tether and winch system (e.g. col. 2, ll. 4–19).
Scottish School of Non-Destructive Testing, “Non-Destructive Testing,” in Instrumentation Reference Book (Fourth Edition), 2020.  Section 32.6.5 teaches ultrasonic sensors for measuring thickness of materials including metallic and nonmetallic materials.  Section 31.3.4 teaches eddy-current testing, which is good for metallic distance measurements.  Section 31.6 teaches that marine growth is a known cause of extra mass on ship hulls.
Catapult Offshore Renewable Energy, "Marine Growth Mapping and Monitoring: Feasibility of Sensor Development for Monitoring Marine Growth, March 2016.  Section 2.3.1 teaches ultrasonic sensors for detecting thickness and corrosion.  Section 2.3.2 teaches the ultrasonic sensor can be used “to describe the level and type of biofouling….”  Section 2.4.1 teaches “While it is not envisaged that most fouling sensors would be able to determine the identity of any given fouling organism, the ability to differentiate between microfouling and macrofouling would be highly advantageous in forming management plans.”  See also Section 3.2 describing sensors to identify the type of biofouling.  Section 4.9.1 teaches, “[ultrasonic sensors] are a proven technology for use on ships hulls…”  
Cioanta (US 9,840,313 B2) teaches a vessel hull inspection ROV (e.g. Fig. 1).
Skrinde (US 8,805,579 B2) teaches ultrasonic imaging of fouling (e.g. col. 34, ll. 28–37).  Also teaches “reflexes” in col. 21, ln. 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481